Office Action Summary
This final office action is responsive to the filing of 15 November 2021.  Currently Claims 1-3, 10, 16-24 are pending and are examined below.     

Response to Amendments
Applicant’s amendments are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10, 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of tracking and managing task completion based on inputs from a user without significantly more. The claim(s) recite(s):
 Inputting identification information (e.g. machine labelling)
Using drawing information to depict location of a machine (e.g. a factory layout)
Using layout information to depict the relationship of the machine to other machines
Depicting a degree of progress in inputting (i.e. labelling) different machines   
Display and highlight various pieces of information 
These are directed to the abstract idea of managing human activity since it tracks and manages task progress of a user, as well as organizes how many machines in a layout, such as HVAC equipment, have been labelled, and highlights machine data.  Alternatively, the claim can also be considered a mental process (e.g. labelling machines with ID’s and tracking how many have been labelled). This judicial exception is not integrated into a practical application because the use of generic computer elements for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”.  The recitation of generically transmitting merely implements the abstract idea in the manner of apply it.  The additional elements are:
Generic information storage, mobile terminal, generic communication with the mobile terminal, generic display, transmit the identification information to the one of the plurality of devices, use of NFC
The generic recitation of using these generic computer elements does not integrate the abstract idea into a practical application.  (Additionally, a way of tracking drawing information is not technical or technological.  It is merely organizing how a drawing has been updated.)   With respect to the generically recited interface that receives inputs - the ability to use an interface to receive inputs is considered insignificant extra solution activity because it collects data. In addition, the updating displaying amounts to insignificant extrasolution data presenting activities to the judicial exception.
The “transmit the identification information to the one of the plurality of devices” are mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).
The use of NFC is merely a generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h); 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and transmit data and thus do not provide an inventive concept in the claims.   The receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data, is considered well-understood routine and conventional MPEP 2106.05 (I).   The use of NFC is no more than generally linking the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h); 
The dependent claims further limit the abstract idea by reciting: 
Generic transmission of data between the mobile terminals and storage (claim 2), 
What the identification information indicates (i.e. a address) (claim 3)
Characterizing how the machine (device) identification is used, i.e. an address used that characterizes the device (claim 10)
Describing the locations of information on the display (Claims 16-18)
Describing the types of devices (Claim 19, 22, 24)
Describing the location of the devices (Claim 20) 

In addition, stated above in Claims 21, 23- the receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data, is considered well-understood routine and conventional MPEP 2106.05 (I).   The use of NFC is no more than generally linking the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h); 
The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.  An overview of the claimed invention is shown here in Figure 4:






                    
    PNG
    media_image1.png
    807
    974
    media_image1.png
    Greyscale

Here a drawing layout is used to track how different machines (i.e. devices) are labelled and which machines are labelled or not.  The use of generic computer components (as discussed above) as additional elements do not integrate the abstract idea into a practical application or provide significantly more.
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Tracking worker activities as to their progress in performing tasks is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
The specification does not provide any indication that the display, memory, database or devices are anything other than off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data, such as generating an output or presenting a display are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here. For these reasons, there is no inventive concept.
Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (e.g. managing data records in a generic database)
iv. Storing and retrieving information in memory (from Versata which stored information in a database).
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.

Response to Arguments
Applicant argues: 

    PNG
    media_image2.png
    288
    715
    media_image2.png
    Greyscale

Examiner responds the steps: “transmit the identification information to the one devices…acquire from the one device” are mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).   The use of NFC generally links the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h); 
Applicant’s arguments with respect to the added limitation below have been fully considered but are moot in view of Broughton in view of Guionneau.  

    PNG
    media_image3.png
    165
    678
    media_image3.png
    Greyscale

Broughton and Guionneau disclose: “transmit the identification information to the one device, acquire from the device information about whether or not input of the identification information has been completed, and display the information acquired” Guionneau adds NFC as a method of communication with the device being labeled (See 103 Rejection Below).
[0063] A first part of this location system is illustrated in FIG. 3. In this figure, an electronic marker pattern 212 capable of containing information has been represented. This type of marker pattern may be an NFC tag, for example a self-adhesive tag. Electronic marker pattern 212 is installed on each frame, or rack, 301. In one alternative of the invention, electronic marker pattern 212 can also be placed on all the components or devices of the frame. By reading and writing, by means of mobile terminal 2, a unique identifier (for example a series number), this tag allows dynamic management of updating of database 201 of the DCIM software application 203 for managing the elements of the data centre 10.
[0064] By using mobile terminal 2 equipped with application 302 for reading/writing the tag, operator 1 reads or writes this tag dynamically and checks/enters the information relating to the component equipped in this manner (rack or component/subcomponents of the rack).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1-3, 10, 16-24 are rejected under 35 U.S.C. 103 as being obvious over Coronado 2019/0073827 in view of Broughton 2003/0050871 in view Guionneau (2017/0103290)

	Regarding Claim 1, Coronado teaches
1. (Currently Amended) An identification information input support system
that supports a worker in performing a task of inputting identification information
to a plurality of devices, the identification information input support system comprising:
an information storage apparatus: and
Figure 1a #56 and #58 show databases (i.e. an information storage apparatus)
a mobile terminal configured to communicate with the information storage apparatus 
Figure 1a #33, #34, #37, 41 – these are all mobile terminals for interfacing with the system.
the information storage apparatus including a processor and a storage 
(Figure 1A (52 CPU) (processor); 56 and 58 (Storage))
the storage storing device information including the identification information to be input to each of the plurality of devices,
paragraph 97:
                 
    PNG
    media_image4.png
    171
    625
    media_image4.png
    Greyscale

		The worker identifies manually the objects that are scanned (see Figure 1b and Figure 3 where various equipment items are scanned and identified.)  See also paragraph 85-86.
drawing information indicating a location in which each of the plurality of devices is installed,
paragraph 79
                    
    PNG
    media_image5.png
    119
    643
    media_image5.png
    Greyscale

		The location of the components in the drawing are stored per their location.
layout information indicating a layout of the plurality of devices in the drawing information and
Figure 3 shows layout information (i.e. how the layout of the equipment is shown in the drawing.
management information indicating a degree of progress of the task of inputting the identification information to the plurality of devices and
                     
    PNG
    media_image6.png
    203
    633
    media_image6.png
    Greyscale

		See also paragraph 85 – the degree to which pieces of equipment are scanned and color coded (either automatically or by manual intervention by the user of the program)
the processor being programmed to communicate with the mobile terminal and update the management information in response to input of the identification information,
paragraph 87

    PNG
    media_image7.png
    285
    629
    media_image7.png
    Greyscale

Here the user updates the information (both scanned and input/corrected manually) where it is stored.
the mobile terminal including a processor and a display, the mobile terminal being configured to
 (Figure 1A (33-Computer with Screen)) 
receive the device information, the drawing information, and the layout information from the information storage apparatus
	Figure 1a – the wireless icons shown in Figure 1a suggests the mobile devices have a communication unit (e.g. a wireless modem) to communication with the information storage apparatus.
display the device information the drawing information and the layout information in association with each other
 	Figure 1B- interactive viewer provides a display unit for displaying the drawing and layout information as discussed above.
	display images representing the plurality of devices and receive a selection of one of the images by the worker,
The interactive display (discussed in paragraph 57) displays the plurality of devices (exemplarily shown in Figure 3).	
	highlight or display only a piece of the identification information that is to be input to one device among the plurality of devices which correspond to the image selected by the worker
	
    PNG
    media_image8.png
    314
    629
    media_image8.png
    Greyscale

	The system provides for highlighting information to be entered (i.e. when a user selects display now by clicking on the process image (see Figure 3 and Figure 5), the corresponding data is displayed.  See also paragraph 86 where errors are highlighted (i.e. a piece of identification information is wrong and is highlighted for manual correction).  See also paragraph 85 where omitted device information (i.e. the device is highlighted in the sense that process information for that device is missing) is highlighted so the user can obtain the correct BIM information from the vendor to properly label/characterize that device
in response to receiving information indicating input of the identification information has been completed from the one device, the information storage device updating the management information, and transmitting the management information to the mobile terminal;
See Figure 3- the management information is displayed
in response to receiving the management information that has been updated from the information storage device, the mobile terminal displaying the management information in association with the device information, the drawing information, and the layout information, and
Figure 3:
       
    PNG
    media_image9.png
    377
    751
    media_image9.png
    Greyscale

	Here in Figure 3, the management information is displayed (i.e. the degree to which items are identified in the image as being pumps, pipes and other equipment); the drawing information (i.e. the location of each device); and the layout information (i.e. how the different devices are arranged as shown in the labelled/annotated image). 
See Also Figure 11- As per Figure 11 and discussed above, the worker selects a device to edit in response to errors being flagged (an error being flagged means that different identification information needs to be entered in order to correct the errors).
such that the worker can grasp the degree of progress regarding the task of inputting the identification information to the plurality of devices and the worker can perform the task, with reference to display on the display 
	The worker can grasp the degree of progress of the annotation/labelling of the components in viewing the as-built layout.  (This is due to the color coding of components described above).
	Coronado teaches the above steps regarding the various types of equipment information being entered into a system, however Coronado does not teach, “transmit the identification information to the one device, acquire from the device information about whether or not input of the
identification information has been completed, and display the information acquired”
	Broughton, directed to managing constructive projects, discloses loading information into an item’s read/write emissive tag during a construction project (ie. model number, bar code).  
[0066] FIGS. 2, 2(a), 2(b), 2(c), 2(d), and 2(e) show an example of an intelligent object with associated tag information. For purposes of explanation, the invention is described in terms of a 6" Nibco Gate Valve 30. However, it will be appreciated that each item of a drawing may have similar tag information. In some embodiments, an emissive tag 31 (FIG. 2(e)) is associated with each item. As shown in chart 32, the user may assign many unique characteristics to the intelligent object. For example, object 30 is assigned a model number and associated bar code for material tracking purposes. Also shown are the system, area and the drawing identifiers for the item, which in the illustrated example are chill water (CHW), mechanical equipment (Mech Equip) and drawing M-34-B respectively.
[0074] FIG. 2(e) also illustrates an emissive tag writer 46 that may be used by a contractor, a worker, a manufacturer, or the like, to load information into a read/write emissive tag. In these embodiments, the reader 42 may gather even more detailed information relating to the item. For example, emissive tags may be loaded with any or all of the item tag information discussed herein. Emissive tags may be loaded with information relating to the location where the tagged item is to be installed. Emissive tags also may be loaded with information relating to the drawing or drawings upon which the construction item appears. In another example, the estimated labor, cost, and schedule information may be loaded into the emissive tag. Additionally, actual installation labor may be loaded into the emissive tag as a construction item is installed. Emissive tags may include additional item status information that indicates, for example, whether the item has been tested and even the test results. In such embodiments, the contractor may use the reader 42 to read the information into memory associated with the reader. The information then may be loaded into the Field Track system 1 and used as previously described. Many other uses of emissive tags according to the present invention are apparent to those skilled in the art in light of this description. Thus, the foregoing examples are not to be considered limited to RFID tags.
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado, regarding interfacing with various elements of process equipment to have incorporated Broughton’s transmitting of identification information to the plurality of devices, helping labeling on-site, helping track device identifications and statuses on-site (See Figures 2a-e), leading to improved ability of the workers to diagnose different situations.
Neither Coronado nor Broughton discloses “perform near field communication with the one device to…transit the information”  
Guionneau, directed to managing devices of a data center, discloses performing NFC to read, and write identification information to an element in a data center. 
[0063] A first part of this location system is illustrated in FIG. 3. In this figure, an electronic marker pattern 212 capable of containing information has been represented. This type of marker pattern may be an NFC tag, for example a self-adhesive tag. Electronic marker pattern 212 is installed on each frame, or rack, 301. In one alternative of the invention, electronic marker pattern 212 can also be placed on all the components or devices of the frame. By reading and writing, by means of mobile terminal 2, a unique identifier (for example a series number), this tag allows dynamic management of updating of database 201 of the DCIM software application 203 for managing the elements of the data centre 10.
[0064] By using mobile terminal 2 equipped with application 302 for reading/writing the tag, operator 1 reads or writes this tag dynamically and checks/enters the information relating to the component equipped in this manner (rack or component/subcomponents of the rack).
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado and Broughton to have included the teachings of Guionneau regarding interaction with the piece of equipment using NFC because it would have increased convenience in interfacing with the equipment on site to read/write identification information, enabling dynamic updating of a database and checking the information related to the component (0063-0064)
	
	Regarding Claim 2, Coronado teaches
	2. (Currently Amended) The identification information input support system
according to claim 1, wherein the mobile terminal being one of a plurality of mobile terminals, 
	Figure 1a – here the system shows multiple mobile terminals.  See also paragraph 55 where various users (i.e. and their associated mobile terminals) wireless connect to the system.
each mobile terminal being configured to communicate with the information storage apparatus,
Figure 1a, paragraph 55-56 – each mobile terminal connects to the communication unit of the system (see Figure 1a 39 the “I/O”).
and the plurality of mobile terminals share with each other the device information, the drawing information, the layout information, and the management information
	paragraph 57
	
    PNG
    media_image10.png
    117
    631
    media_image10.png
    Greyscale

	The information entered by any mobile terminal can be shared with another mobile terminal, as long as the other mobile terminal is used by an authorized user.

Regarding Claim 3, Coronado teaches
	3. (Currently Amended) The identification information input support system
according to claim 1, wherein the identification information of each of the plurality of devices includes a unique address usable to manage the device
             
    PNG
    media_image11.png
    373
    625
    media_image11.png
    Greyscale

The virtual data includes address location (i.e. an address usable to manage the device).

Regarding Claim 10, Coronado teaches
	10. (New) The identification information input support system according to
claim 2, wherein the identification information of each of the plurality of devices includes a unique address usable to manage the device

	
    PNG
    media_image11.png
    373
    625
    media_image11.png
    Greyscale

	The virtual data includes address location (i.e. an address usable to manage the device)

Regarding Claim 16, Coronado teaches
16. (New) The identification information input support system according to claim 1, wherein the mobile terminal is configured to display the piece of the identification information that is to be input to the one device on one side of the display adjacent to a section of the display where the drawing information and the layout information are displayed.  (Figure 11, 0107 – box 533 (piece of identification information) above and to right / adjacent to 531 (drawing and layout displayed)) 

Regarding Claim 17, Coronado teaches
17. (New) The identification information input support system according to claim 16, wherein the mobile terminal is configured to display a list of the plurality of devices on the one side of the display.  (Figure 11 (519) – Function 1 (on same side of the display); 
0107 - …As an example of Function 1, a menu tree can be called up by the user, listing, in tree or menu format, various layers of components and drill-downs to specific components and further to the relevant static data table and/or the dynamic data table. Function 1 and 2 can be customized for the particular facility or vessel. For example for a vessel, menu listings for engine room, cargo deck 1, 2, 3, control room, pump room, etc. Additionally, the specific name of the component may be shown in the menu (such as water supply pump for boiler on deck 4). Activation by the user of the menu component for “water supply pump for boiler on deck 4” causes the system to call up the image of the water supply pump for boiler on deck 4 and a perspective view of the deck 4 region about the water supply pump.)

Regarding Claim 18, Coronado teaches
18. (New) The identification information input support system according to claim 17, wherein the mobile terminal is configured to display the list of the plurality of devices above the piece of the identification information that is to be input to the one device.   (Figure 11-(519-Fucntion 1) is above 533 (identification information that is to be input is displayed)) 

Regarding Claim 19, Coronado teaches
19. (New) The identification information input support system according to claim 1, wherein each of the plurality of devices is an air conditioning device or a ventilation device.  
(0124-the various sub components such as heat, ventilation and air-conditioning component)

Regarding Claim 20, Coronado teaches
20. (New) The identification information input support system according to claim 19, wherein the plurality of devices is installed in a building. (0123- components are inside existing building-facility needing repair)

Regarding Claim 21, Coronado in view of Broughton in view of Guionneau teaches
21. (New) The identification information input support system according to claim 1, further comprising the one device among the plurality of devices, the one device being configured to perform near field communication to transmit the information about whether or not input of the identification information has been completed to the mobile terminal. (This is Rejected Based on the Same Citations and Rationale as applied to Guionneau in Claim 1 - It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado and Broughton to have included the teachings of Guionneau regarding interaction with the piece of equipment using NFC with respect to each of a plurality of devices because it would have increased convenience in interfacing with the equipment on site to read/write identification information, enabling dynamic updating of a database and checking the information related to the component (0063-0064)

Regarding Claim 22, Coronado teaches
22. (New) The identification information input support system according to claim 21, wherein the one device is an air conditioning device or a ventilation device. (0124-the various sub components such as heat, ventilation and air-conditioning component)

Regarding Claim 23 Coronado in view of Broughton in view of Guionneau teaches
23. (New) The identification information input support system according to claim 1, further comprising the plurality of devices, each of the plurality of devices being configured to perform near field communication to transmit the information about whether or not input of the identification information has been completed to the mobile terminal.    (This is Rejected Based on the Same Citations and Rationale as applied to Guionneau in Claim 1 - It would have been obvious to one of ordinary skill in the art to have modified the teachings of Coronado and Broughton to have included the teachings of Guionneau regarding interaction with the piece of equipment using NFC with respect to each of a plurality of devices because it would have increased convenience in interfacing with the equipment on site to read/write identification information, enabling dynamic updating of a database and checking the information related to the component (0063-0064)

Regarding Claim 24, Coronado teaches 
24. (New) The identification information input support system according to claim 21, wherein each of the plurality of devices is an air conditioning device or a ventilation device. (0124-the various sub components such as heat, ventilation and air-conditioning component)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Internet of Things & 5G, NFC Direct, 2022, https://www.nfcdirect.co.uk/nfc-information/internet-of-things-5g.htm
- IOT using NFC Tags and Devices
Best for Business
The IoT has made a big impact in the business world, simplifying processes and driving up operational efficiency across a number of sectors; from manufacturing to construction, and healthcare to retail. Right at the core of this development has been NFC, and the two technologies look set to change the way in which we work for years to come.
On the factory floor, parts and products carry Industry NFC Tags which allow them to connect in to the wider IoT network on site. This provides site managers with real time information on product and part numbers and location, allowing them to control production processes to a greater degree and use resources more effectively.
In construction, site managers are able to keep a firm grip on the whereabouts of plant and machinery while tracking the work times of their team members, feeding this information back through the IoT network to their head office. They are able to use our Rugged NFC Enabled Devices, which are capable of withstanding tough environments, as a user controlled element in local IoT networks.
2015/0108211 -  ‘authentication using near-field communication”
2018/0322376 – “asset tag and methods and devices for restocking and asset tracking”
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623